Title: John Adams to Thomas Jefferson, 3 February 1812
From: Adams, John
To: Jefferson, Thomas


          
            
                  Dear Sir 
                  Quincy February 3. 1812
            Sitting at My Fireside, with my Daughter Smith, on the first of February My Servant brought me a Bundle of Letters and Newspapers from the Post office in this Town: one of the first Letters that Struck my Eye, had the Post Mark of Milton 23. Jany 1812. Milton is the next Town to Quincy and the Post office in it is but three Miles from my House. How could the Letter be So long in coming three miles? Reading the Superscription I instantly handed the Letter to Mrs Smith. Is not that Mr Jeffersons hand? Looking attentively at it, She answered it is very like it. How is it possible a Letter from Mr Jefferson, could get into the Milton Post office? Opening the Letter I found it, indeed from Monticello in the hand and with the Signature of Mr Jefferson: but this did not much diminish my Surprize. How is it possible a Letter can come from Mr Jefferson to me in Seven or Eight days? I had no Expectation of an answer, thinking the Distance So great and the Roads So embarrassd under two or three Months.—This History would not be worth
			 recording but for the Discovery it made of a Fact, very pleasing to me, vizt that the Communication between us is much easier, Surer and may be more frequent than I had ever believed or Suspected to be possible.
            
		  
		   
		  
		  The Material of the Samples of American Manufacture which I Sent you, was not Wool nor Cotton, nor Silk nor Flax nor Hemp nor Iron nor Wood. They were Spun from the Brain of John Quincy Adams and consist in two Volumes of his Lectures on Rhetorick and oratory, delivered when he was Professor of that Science in our University of Cambridge. 
		  A
			 Relation of mine, a first Cousin of my ever honoured, beloved and revered Mother Nicholas Boylston, a rich Merchant of Boston bequeathed by his Will a Donation for establishing a Professorship, and John Quincy Adams having in his Veins So much of the Blood of the Founder, was most earnestly Solicited to become the first Professor. The Volumes I Sent you are the Fruit of his
			 Labour during the Short time he held that office. But it ought to be remembered that he attended his Duty as a Senator of the United States during the Same Period. It is, with Some Anxiety Submitted to your Judgment.
             your Account of the flourishing State of Manufactures in Families, in your Part of the Country is highly delightful to me. I wish the Spirit may Spread and prevail through the Union. Within my Memory We were much in the Same Way in New England: but in later Times We have run a gadding abroad too much, to Seek for Eatables, Drinkables and wearables.
            
		  your Life and mine for almost half a Century have been nearly all of a Piece, resembling in the whole, mine in The Gulph Stream, chaced by Three British Frigates, in a Hurricane from the North East and a hideous Tempest of Thunder and Lightening, which cracked our Main mast, Struck three and twenty Men, on Deck wounded four and killed one. I do not remember that my Feelings, during those three days were very different from what they have been for fifty years.
            
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  What an Exchange have you made? of Newspapers for Newton! Rising from the lower deep of the lowest deep of Dulness and Bathos to the Contemplation of the Heavens and the heavens of Heavens. Oh that I had devoted to Newton and his Fellows, that time which I fear has been wasted on Plato and Aristotle, Bacon (Nat) Acherly, Bolingbroke, De Lolme, Harrington Sidney, Hobbes, Plato Redivivus Marchmont Nedham, with twenty others upon Subjects which Mankind is determined never to Understand, and those who do Understand them are resolved never to practice, or countenance.
            your Memoranda of the past, your Sense of the present and Prospect for the Future Seem to be well founded, as far as I See. But the Latter, i.e the Prospect of the Future, will depend on the Union: and how is that Union to be preserved. Concordiâ Res parve crescunt, Discordiâ Maximæ dilabuntur. Our Union is an immense Structure. 
		  
		  
		  
		  
		  
		  
		  In Russia I doubt not a Temple or Pallace might be erected of Wood, Brick or Marble, which Should be cemented only with Ice. A Sublime and beautiful Building it might be; Surpassing St. Sophia, St Peters St. Pauls, Notre Dame or St. Genevieve. But the first Week, if not the first day of the Debacle would melt all the Cement, and Tumble The Glass and Marble the Gold and Silver, the Timber and the Iron into one promiscuous chaotic or anarchic heap.
            I will not at present point out the precise Years Days and Months when; nor the Names of the Men by whom, this Union has been put in Jeopardy. your Recollection can be at no more loss than mine.
            
		  
		  
		  
		  
		  
		  
		  Cobbets, Callenders, Peter Markoes, Burrs and Hamiltons may And have passed away. But Conquerors do not So easily disappear. Battles and Victories are irresistable by human Nature. When a Man is once acknowledged by the People in The Army and the Country to be the Author of a Victory; there is no longer any Question. He is undoubtedly a great and good
			 Man. Had Hamilton, Burr obtained a recent Victury, neither you, nor Jay nor I Should have Stood any Chance against them or either of them more than a Swallow or a Sparrow.
            The Union is Still to me an Object of as much Anxiety as ever Independence was. To this I have Sacrificed my Popularity in New England and yet what Treatment do I Still receive from the Randolphs and Sheffeys of Virginia. By the way are not these Eastern Shore Men? My Senectutal Loquacity has more than retaliated your “Senile Garrulity.”
            I have read Thucidides and Tacitus, So often, and at Such distant Periods of my Life, that elegant, profound and enchanting as is their Style, I am weary of them. When I read them I Seem to be only reading the History of my
			 own Times and my own Life. I am heartily weary of both; i.e. of recollecting the History of both: for I am not weary of Living. Whatever a peevish Patriarch might Say, I have never yet Seen the
			 day
			 in which I could Say I have had no Pleasure; or that I have had more Pain than Pleasure.
            Gerry Paine and J. Adams, R. R. Livingston, B. Rush and George Clymer and yourself are all that I can recollect, of the Subscribers to Independence who remain. Gerry is acting a decided and a Splendid Part. So daring and So hazardous a Part; but at the Same time So able and upright, that I Say “God Save The Governor”: and “prosper long our noble
			 Governor.”
            I walk every fair day. Sometimes 3 or 4 miles. Ride now and then but very rarely more than ten or fifteen Miles. But I have a Complaint that Nothing but the Ground can cure, that is the Palsy; a kind of Paralytic affection of the Nerves, which makes my hands tremble, and renders it difficult to write at all and impossible to write well.
            
                  
                  I have the Start of you in Age by at least ten Years: but you are advanced to the Rank of a Great Grandfather before me. Of  Five 13 Grand Children I have two William and John Smith, and three Girls, Caroline Smith Susanna and Ab’igail Adams, who might have made me Great Grand Children enough. But they are not likely to employ their Talents very Soon. They are all good Boys and Girls however, and are the Solace of my Age.
			 I cordially reciprocate your Professions of Esteem and Respect.
            
              John Adams
          
          
            Madam joins and Sends her kind Regards to your Daughter and your Grand Children as well as to yourself.
          
          
            P.S. I forgot to remark your Preference to Savage over civilized Life. I have Something to Say upon that Subject. If I am in an Error, you can Set me Right, but by all I know of one or the other I would rather be the poorest Man in France or England with Sound health of Body and Mind than the proudest King, Sachem or Warriour of any Tribe of Savages in America.
          
        